DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Lewis on 19 April 2022.

The application has been amended as follows: 

IN THE CLAIMS filed on  11 April 2022

10. (Currently amended) The engine system of claim 9, where the second oxygen sensor is positioned downstream of the oxidation catalyst, where the plurality of metrics further includes a temperature difference across the oxidation catalyst, and where the plurality of metrics further include a metric that is a sum of a first metric and [[the]] a Docket No. 84269124second metric, the first metric being the temperature difference across both of the particulate filter and the oxidation catalyst, and the second metric being [[a]] the temperature difference across the oxidation catalyst.

13. (Original) The engine system of claim 12,  wherein the additional executable instructions further comprise to compare the plurality of metrics to a plurality of thresholds.

15. (Previously presented) The engine system of claim 12,  wherein the additional executable instructions further comprise [[for]] a counter including a count value that increases as a function of a metric's deviation from a threshold value, and instructions to indicate the release from the injector responsive to the count value exceeding a threshold count value.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “adjusting engine operation in response to a release of reductant from the injector after the injector is deactivated, where the release is determined based on the plurality of metrics being compared to one or more thresholds that are functions of one or more engine parameters.” in claim 1, “additional executable instructions stored in the non-transitory memory that cause the controller to generate the plurality of metrics in response to an amount of carbonaceous soot stored in the particulate filter being less than a threshold amount or a temperature of the particulate filter being greater than a threshold temperature” in claim 9, and “adjusting engine operation in response to a release of reductant from an injector positioned in an exhaust system, wherein the release is based on the plurality of metrics being compared to one or more thresholds that are functions of one or more engine parameters, and wherein the one or more thresholds are adjusted such that at least one of the one or more thresholds is automatically exceeded by one of the plurality of metrics for ambient temperatures that are less than a threshold temperature.” in claim 16.
The closest prior art of record is Van Neuwstadt et al. (Van) (US 2011/0023590). Van discloses control utilizing a plurality of metrics to assess a release from the injector. (See Van, Paragraph [0012]). However, Van fails to teach or fairly suggest, alone or in combination, “adjusting engine operation in response to a release of reductant from the injector after the injector is deactivated, where the release is determined based on the plurality of metrics being compared to one or more thresholds that are functions of one or more engine parameters.” in claim 1, “additional executable instructions stored in the non-transitory memory that cause the controller to generate the plurality of metrics in response to an amount of carbonaceous soot stored in the particulate filter being less than a threshold amount or a temperature of the particulate filter being greater than a threshold temperature” in claim 9, and “adjusting engine operation in response to a release of reductant from an injector positioned in an exhaust system, wherein the release is based on the plurality of metrics being compared to one or more thresholds that are functions of one or more engine parameters, and wherein the one or more thresholds are adjusted such that at least one of the one or more thresholds is automatically exceeded by one of the plurality of metrics for ambient temperatures that are less than a threshold temperature.” in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746